Citation Nr: 1821939	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-24 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with a herniated disc at L4-5.  

4.  Entitlement to an initial rating in excess of 10 percent for chronic neck strain.

5.  Entitlement to an initial, compensable rating for status post bilateral stress fractures of both feet.

6.  Entitlement to an initial, compensable rating for chronic rhinitis and sinusitis.

7.  Entitlement to an initial, compensable rating for acne skin lesions.

8.  Entitlement to an initial, compensable rating for chronic headaches.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

During the course of the Veteran's appeal, the RO assigned increased, 10 percent initial ratings for the service-connected lumbar spine and neck disorders.  As higher ratings for the disabilities are available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the hearing, the Veteran raised the issue of entitlement to service connection for sleep apnea, to include as secondary to chronic rhinitis and sinusitis.  This claim is referred to the Agency of Original Jurisdiction (AOJ) for development.

The issues of entitlement to increased initial ratings for the service-connected lumbar spine, neck, bilateral stress fractures of the feet, allergic rhinitis/sinusitis, and acne skin lesions disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During the January 2018 Board hearing, the Veteran withdrew from appeal the issues of entitlement to service connection for a bilateral hip disorder and entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities.

2.  The Veteran's chronic headache disability is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a bilateral hip disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a 50 percent rating for chronic headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

During the January 2018 Board hearing, the Veteran indicated that she wished to withdraw the issues of entitlement to service connection for a bilateral hip disorder and entitlement to a10 percent rating based upon multiple, noncompensable service-connected disabilities.

As the Veteran has withdrawn these matters, there remain no allegations of errors of fact or law for appellate consideration with respect to the service-connection claim for bilateral hip disorder and the claim for a10 percent rating based upon multiple, noncompensable service-connected disabilities.   Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.

II.  Increased Rating for Headaches

The Veteran contends that she is entitled to an increased rating for her chronic headaches.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's chronic headaches are rated as noncompensably disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, migraines are evaluated as follows: a 10 percent rating for characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

On VA examination in January 2010, the Veteran reported that she had been getting headaches since November 2008, mostly related to her sinus problems.  The examiner diagnosed chronic headaches.

Post-service VA treatment records reflect that the Veteran was prescribed sumatriptan for relief of headache pain.

During the Board hearing, the Veteran testified that that she suffered from very frequent, severe migraine headaches occurring 10 to 15 times per month, along with less severe headaches.  When she had severe headaches, she frequently had to lay down, as she could not function during the headaches.  She reported that she could be in a room for up to 16 hours a day when her headaches were at their worst.  She had symptoms of nausea and light sensitivity along with her headaches.  She had missed days of work due to headaches, and has to leave or miss work approximately once a month.  She explained that her employer was very accommodating of her condition.

With respect to prostrating attacks, the Board notes that while the VA examiner did not provide any information regarding the nature and frequency of any headache attacks, the Veteran has provided competent, credible testimony in this regard, indicating that her headache disability was productive of very frequent, prostrating attacks.  These prostrating attacks of migraine headaches pain occurred more than once a month.   

With regard to economic inadaptability, the Board notes that the Veteran is employed.  However, the Veteran's statements as to her accommodations at work, as well as her reports regarding the frequency and severity of her headache attacks, indicates that the disability is capable of producing severe economic inadaptability.

Accordingly, resolving a reasonable doubt in favor of the Veteran, the Board finds that the Veteran's headache disability more nearly approximates the criteria for a 50 percent rating, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that a 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's migraine headaches are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected chronic headaches, as her symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a uniform 50 percent rating for chronic headaches is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral hip disorder is dismissed.

The appeal as to the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities is dismissed.

Entitlement to a 50 percent rating for chronic headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

Lumbar Spine, Neck, and Stress Fractures of Both Feet

During the Veteran's 2018 Board hearing, she testified that she believed that her back and neck disabilities had worsened since the last VA examination, which was conducted in 2010.  Moreover, she expressed that she felt that the 2010 VA examiner did not thoroughly address her complaints, and forced her range of motion beyond the point at which it was comfortable to perform.

In addition, the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Notably, with respect to the service-connected stress fractures of both feet, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not they are evaluated under a Diagnostic Code predicated on range of motion measurements.

As indicated above, the Veteran was last afforded an examination pertaining to the lumbar spine, cervical spine, and feet in 2010.  Review of this examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, this VA examination is insufficient.

Accordingly, the Veteran should be afforded a new examination to determine the nature and severity of her service-connected lumbar spine, neck, and feet disabilities, to include consideration of the range of motion testing requirements of Correia.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Acne Skin Lesions

During the Veteran's January 2018 hearing, the Veteran testified that she had used prescription topical cream for her acne disability.  While this had helped clear the acne condition around 2013-2014 and she subsequently just used the medication with flare-up, she now had additional residual scarring following treatment.

Given the foregoing, the Veteran should be afforded an updated examination to determine the nature and manifestations of her skin disorder.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green, 1 Vet. App. at 124.



Chronic Rhinitis and Sinusitis

With respect to the claims for increased ratings for the service-connected chronic rhinitis and sinusitis, the Board again notes that the Veteran was last afforded an examination over 8 years ago in 2010.  Moreover, the examiner did not adequately address the pertinent rating criteria.  For example, the examiner did not address whether the Veteran's sinusitis was characterized by incapacitating or non-incapacitating episodes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; 38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  

During the Veteran's Board hearing, she also requested a new examination pertaining to increased symptoms related to sinusitis and allergies.

Given the foregoing, the Veteran should be afforded updated examinations to determine the nature and severity of her service-connected rhinitis/sinusitis disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green, 1 Vet. App. at 124.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records and pertinent private treatment records, particularly from any private chiropractic treatment provider.

2.  Schedule the Veteran for a VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, cervical spine, and stress fractures of both feet disabilities.

The claims file should be made available to the examiner for review in connection with the examination. All necessary tests should be performed.  All findings should be reported in detail.

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate if there is ankylosis of the spine or resultant neurological impairment.  In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the cervical or lumbar spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's disabilities on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the  service-connected acne lesions.

The claims file should be made available to the examiner for review in connection with the examination. All necessary tests should be performed.  All findings should be reported in detail.

In particular, the examiner is asked to consider and address whether the Veteran's acne is productive of scarring, and if so whether any such scar is painful or unstable, whether the disorder requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and identify the percent of total body area and exposed area affected.  

The examiner should also comment on the impact of the Veteran's acne disability on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis/sinusitis.

The claims file should be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All findings should be reported in detail.

In particular, the examiner should address whether the disability is productive of polyps, nasal obstruction, or incapacitating episodes of sinusitis or non-incapacitating episodes of sinusitis, and if to the frequency of such episodes.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should undertake any additional development it deems warranted.

6.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


